Citation Nr: 1809416	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his children, I.H., D.H., M.I.H., and M.D.H.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter, I.H.



ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran served on active duty from June 1989 to June 1991.  The appellant is the Veteran's ex-spouse on behalf of their children, I.H., D.H., M.I.H., and M.D.H.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the claim is currently with the RO in Atlanta, Georgia.

In June 2017, the appellant and her daughter, I.H., testified in a Central Office Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the file on the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the appellant's appeal of an increased apportionment of the Veteran's VA compensation benefits on behalf of the children, I.H., D.H., M.I.H., and M.D.H.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A(a) (West 2012); 38 C.F.R. § 3.159(c), (d) (2017).

A veteran's benefits may be apportioned if the veteran is not residing with his or her spouse or his or her children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a). 

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450 (2017).  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if the veteran is not residing with his spouse or children, and the veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993). 

The second type is a "special" apportionment.  Without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between the Veteran and his dependents on the basis of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents, and the apportionment claimants.  See 38 C.F.R. § 3.451.

Both of these types of apportionments are payable to a spouse or dependent.  The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101(4)(A)(ii) (West 2012); 38 C.F.R. §§ 3.57(a)(1), 3.356 (2017).

Here, the appellant seeks a higher (increased) apportionment of the Veteran's VA compensation benefits on behalf of their children.  In an October 2008 decision, the RO granted an initial apportionment of $600 per month for their four minor children, I.H., D.H., M.I.H., and M.D.H.  In July 2011, I.H. turned 18 and the apportionment amount was decreased to $450 per month.  In May 2014, D.H. turned 18 and the apportionment amount was decreased to $300 per month.  In February 2017, M.I.H. turned 18 and the apportionment amount was decreased to $150 per month.  Currently, the appellant receives $150 per month for one minor child, M.D.H., who turns 18 in June 2025.

Specifically, the appellant contends that the apportionment should be increased since the Veteran has been behind in child support payments, which has caused financial hardship, and she has submitted documentation of the court-ordered child support for the record.  In this regard, the Board notes that VA compensation benefits may be used to satisfy a state court child support order.  See Rose v. Rose, 481 U.S. 619, 625-627 (1987).  A veteran's benefits will not be apportioned where the total benefit payable to the disabled person does not permit payment of a reasonable amount to any apportionee.  38 C.F.R. § 3.458(a) (2017).  In Rose, the Supreme Court noted that the 38 C.F.R. § 3.458 limitation of apportionments contained no guidelines to determine the reasonableness of the apportionment.  Rose, 481 U.S. at 627, fn. 4.

In a May 2011 correspondence, the Veteran contended that, in addition to the $600 per month apportioned to the appellant from his VA compensation benefits, he has also given another $350 per month since November 2010 to the appellant and an additional $336.00 from the Social Security Administration on his behalf for the support of the four children.

The outcome of apportionment cases depends on the financial status of the parties.  Such financial information is submitted on VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award).  The appellant's last 21-0788 was filed in August 2009.  However, in May 2011, both the appellant and the Veteran submitted Apportionment Questionnaires detailing their respective incomes and expenses.  Given the years-long lapse since the last financial status reports (in May 2011) and given that three of the four children are now over the age of 18 (I.H., D.H., and M.I.H.), the Board finds that the completion of multiple VA Forms 21-0788 for both the appellant and the Veteran (after each period that a child turned 18 in May 2014 for D.H. and February 2017 for M.I.H., until the present) would be helpful in resolving the issue on appeal.  

In addition, during the June 2017 Central Office Board hearing, I.H. testified that both she and her sister, D.H., attended college after graduating from high school.  See Hearing Transcript at 17.  Upon remand, documentation should be obtained to assist in determining whether I.H., D.H., and/or M.I.H. pursued a course of instruction at an approved educational institution after turning 18 (but not after reaching the age of 23 years).

Accordingly, the case is REMANDED for the following actions:

1. Furnish VA Forms 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to the appellant and the Veteran and request that they complete the forms for the periods from 1) May 2014 (when D.H. turned 18); 2) February 2017 (when M.I.H. turned 18); and 3) the present, indicating their respective income and expenses.  In particular, request that the appellant and the Veteran, if possible, include with their updated forms copies of supporting documents for all relevant periods, including any pertinent canceled checks, copies of pertinent bills, invoices, and bank statements, as well as lease, loan, or mortgage agreements, to corroborate their representations concerning their monthly income and expenses.  The VA should also inquire of each party whether he or she has shared housing expenses with any other individual during the pertinent periods in question, and, if so, whether such individual(s) pay(s) all or any portion of the expenses shown on that party's updated form.  

Specifically, if possible, the Veteran should provide documentation of the $350 per month given to the appellant in addition to the $600 apportionment from his VA compensation benefits since November 2010.

2. Obtain the necessary documentation from the appellant or other appropriate educational institution to assist in determining if I.H., D.H., and/or M.I.H. were/are pursuing a course of instruction at an approved educational institution after reaching the age of 18 years (but not after reaching the age of 23 years).  

3. After completion of the above and any additional development deemed necessary, readjudicate the issue of an increased apportionment of the Veteran's VA compensation benefits on behalf of the children, I.H., D.H., M.I.H., and M.D.H. in light of all the evidence of record.  If the determination remains adverse to the appellant, she and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




